Citation Nr: 1438626	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a February 2011 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the duty to assist, the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence are associated with the record.  The Veteran has also undergone multiple VA examinations in connection with his service-connected disabilities.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provided sufficient information to rate the service-connected disabilities, and in March 2011, a VA examiner provided a medical opinion with sufficient rationale.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes. 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU were not met at any time during the pendency of the appeal.  From July 27, 2005 to March 4, 2009, the Veteran's combined schedular rating for his service-connected disabilities, which include tinnitus and bilateral hearing loss, was 10 percent, and from March 5, 2009 to June 30, 2011, his combined schedular rating was 20 percent.  From July 1, 2011 to April 5, 2012, his combined schedular rating was 10 percent, and the Veteran's combined schedular rating on and after April 6, 2012 is 20 percent.  As such, entitlement to a TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  As such, if the Board determines that an extraschedular rating should be considered, the Board should remand the issue so that the issue can be referred accordingly.  See 38 C.F.R. § 4.16(b).  

An assessment for extraschedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) . The veteran's age and effects of nonservice-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from nonservice-connected conditions, which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm which places the veteran in a different position than other veterans with a 20 percent combined disability rating.  Id.  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1  (2013).

In his February 2011 claim, the Veteran asserted that he became too disabled to work in April 2009 as the result of his service-connected disabilities.  He reported that he had last worked full-time as a police officer and that he had left his job because of his service-connected disabilities.  The Veteran also reported that he had earned a total of $10,000.00 in the last twelve months.

On examination in April 2009, the Veteran stated that his main problems were constant, high pitch noises and tones in his ears.  He generally had difficulty hearing with background noises, crowds, music, and large groups of people.  On VA examination in July 2009, the Veteran reported that he had worked for the Lincoln Police Department until retirement in 1997.  He then worked for Bed, Bath & Beyond for seven years in management and worked for Lancaster County controlling security from 2003 to March 2009.  A January 2010 audiology note shows the Veteran's hearing aids were adjusted and he reported adequate gain and good sound quality.  The Veteran practiced use of the telephone and reported that speech was much more intelligible.  In May 2010, the Veteran reported that he had the most difficulty with certain levels of sound and words.  An audiology note shows that at work, the Veteran dealt with a buzz of florescent lights and air blowers and some cordless phones at work that did not have a strong enough magnet to trigger the auto t-coil in his hearing aids.  A September 2010 VA treatment record indicates the Veteran worked retail at a hardware store and sporting goods store.  On VA examination in December 2010, the Veteran reported having the most difficulty hearing on the telephone, during conversations with his wife, with people who spoke on his left side, and when he was in a lot of background noise.  It was noted that the Veteran required the use of amplification to hear in all environments and that when people were not looking at him, or there was significant background noise, he missed much of the conversation.

In March 2011, the Veteran underwent VA examination in connection with his claim.  The VA examiner reviewed the Veteran's records and noted that previous contact with audiology personnel indicated the Veteran was satisfied with his hearing aids and that his hearing aids were programmed with various settings to be used in work environments and on the phone.  Given the Veteran's excellent word recognition score in the right ear, and with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the VA examiner opined that the Veteran's hearing loss alone should not significantly affect his vocational potential or limit participation in most work activities.  

Here, the Board finds the evidence does not reflect some service-connected factor outside the norm which places the Veteran in a different position than other veterans with a 20 percent combined disability rating.  Throughout the pendency of the appeal, the Veteran's hearing loss and tinnitus resulted in difficulty hearing with background noises, difficulty hearing on the telephone, and difficulty hearing conversations.  When comparing this disability picture with the symptoms contemplated by VA's Schedule for Rating Disabilities, and the symptoms experienced by other veterans with a 20 percent combined disability rating, the Board finds the Veteran's experiences do not justify a total disability rating based on unemployability.  In addition, the Board affords significant probative value to the March 2011 VA examiner's opinion that the Veteran's hearing loss should not significantly affect his vocational potential or limit participation in most work activities.  Here, the VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the VA examiner did not specifically comment on the effect of the Veteran's service-connected tinnitus on his employability.  However, the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Federal Circuit explained further that the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner, meaning that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Id.  Here, the Board finds it significant that the Veteran has not specifically identified, nor has he provided evidence, as to how his service-connected tinnitus affects his employability.  In addition, not only does the Board find that the March 2011 VA examiner's opinion deserves considerable probative weight, but the remainder of the medical evidence does not indicate that the Veteran's service-connected disabilities would prevent him from securing and following a substantially gainful occupation.  

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disabilities on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the preponderance of the evidence, to include the Veteran's own lay statements, indicates that he would be and has been able to work since his retirement in 2009.  In fact, the medical evidence indicates that the hearing aids provided by VA greatly helped the Veteran perform his duties at work.  In March 2011, the VA examiner also specifically found that the Veteran's hearing aids were programmed with various settings to be used in work environments and on the phone. 

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU, and referral for extraschedular consideration is not warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


